Title: To George Washington from Alexander Spotswood, 27 September 1779
From: Spotswood, Alexander
To: Washington, George


        
          Dear Sir
          Fredericksburg [Va.] Sept. 27th 1779
        
        In answer to your favr of the 15th must inform you, that I have not as yet purchased a fourth horse, not owing to any neglect on my part, but from the very great Scarcity of Such as woud answer your purpose.
        In november we shall have a large meeting of gentlemen at our races, when I am in hopes, I shall be able to procure and send you on one of the finest; but in the mean time, will ride & see several that I have just heard of.
        I am exceeding sorry that you have been so unfortunate in those purchased last Spring—shoud you not be Inclined to Keep the sorrel, and will send him in, I can dispose of him exceeding well, & will procure one other.
        I have at this time, one of the finest Geldings in America, & a bay, which altho a great favourite, I woud with pleasure send him on to you, but as he was very lame last fall (tho now sound) do not chuse to venture him—with Compliments to yr Family I remain with great respect, & Esteem yr Excellencys Mt Obt St
        
          Alexr Spotswood
        
      